Order unanimously reversed on the law without costs, judgment vacated and complaint dismissed. Memorandum: The judgment against the county must be vacated. The plaintiff offered no proof of a contract or written agreement between him and the Department of Social Services obligating the county for the payment of rent. Absent such an agreement, the county cannot be held liable for payment of rent on behalf of plaintiff’s tenant (Marks v City of New York, 121 Mise 2d 303, 305; see also, Jackson v County of Monroe Dept. *1014of Social Servs., 138 Misc 2d 950). (Appeal from order of Oneida County Court, Murad, J. — breach of lease agreement.) Present — Doerr, J. P., Denman, Boomer, Pine and Davis, JJ.